Citation Nr: 0432536	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's discharge from service under other 
than honorable conditions is a bar to the receipt of 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The appellant had active service from October 1974 to May 
1975.  Service department documentation indicates that he was 
discharged under other than honorable conditions, for conduct 
triable by court-martial.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  a rating decision dated in February 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was the subject of a Board remand dated in January 
2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 

 
REMAND

The appellant seeks entitlement to VA benefits.  His theories 
of entitlement have included service connection for PTSD 
secondary to an in-service sexual assault and service 
connection for cirrhosis of the liver secondary to alcoholism 
incurred in service.  He claims to have experienced extreme 
anxiety attributable to an in-service sexual assault and to 
have begun to drink excessively during service as a result.  
However, the threshold issue, currently certified to the 
Board, is whether the appellant's discharge from service 
under other than honorable conditions is a bar to the receipt 
of Department of Veterans Affairs (VA) benefits.

In its January 2004 remand of this case, the Board requested 
that the RO obtain the appellant's service medical records.  
The Board further requested that if no service medical 
records could be found, or if they had been destroyed, that 
the RO must ask for specific confirmation of that fact.  See 
38 U.S.C.A. § 5103A(b)(3).  In a response dated in February 
2004, the service department wrote that it had provided the 
appellant's service medical records to the RO in May 1997.  

Particularly in cases where, as here, a veteran's service 
medical records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim, to include identifying for the veteran the types of 
alternate or collateral sources of evidence that may assist 
in substantiating his claim, such as statements from service 
medical personnel and "buddy" certificates or affidavits.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Further, the 
United States Court of Appeals for Veterans Claims (Court, 
CAVC) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Moreover, with respect the veteran's contention of PTSD due 
to an alleged personal assault during service, the Court has 
stressed the necessity of complete development of the 
evidence if a PTSD claim is based on an alleged personal 
assault.  See Patton v. West, 12 Vet. App. 272, 276 (1999).  
In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).  More 
recently, these legal principles have been codified at 38 
C.F.R. § 3.304(f)(3).  The RO should ensure that there has 
been full compliance with the cited law.

An RO letter to the appellant dated in December 1997 
indicates that the appellant's original claim was received in 
February 1997 but that the claims file as it existed as of 
May 1997 was lost or destroyed at some point in time prior to 
December 1997.  Thus, the Board surmises, the service medical 
records sent by the service department to the RO in May 1997 
would have been lost or destroyed while in possession of VA 
in 1997.  The RO did not make follow-up attempts to obtain 
the records or determine if they were available, as was 
requested in the Board's January 2004 remand.  The appellant 
has contended that he was sexually assaulted during service, 
and was afflicted by alcohol and drug addiction during 
service, leading to attendance problems and anxiety which 
ultimately were the cause of his discharge under other than 
honorable conditions.  Relevant positive or negative evidence 
pertaining to these contentions may be in the service medical 
records.  Without knowing the contents of the service medical 
records, or receiving a more definitive response from the 
service department as to whether they can or cannot be found, 
the Board cannot say, based on the current record, that the 
RO's non-compliance with the January 2004 Board remand of 
this case was not prejudicial error.   See Stegall v. West, 
11 Vet. App. 268 (1998).  The RO should seek more definitive 
guidance from the service department as to whether alternate 
copies of the veteran's service medical records (apart form 
those apparently lost by VA in 1997) may be available.

More generally, the RO should ensure compliance with the 
appellant's basic due process rights, and under the specific 
facts of this case, with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  With respect to the VCAA, the Board 
acknowledges that VAOPGCPREC 5-2004 generally holds that 
under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA) is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, and that under 38 U.S.C. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  However, in the present case, the Board 
finds that there is an underlying and disputed factual 
question - whether the veteran's conduct that led to the 
veteran's under other than honorable conditions was a 
consequence of a sexual assault during service - that could 
affect the legal ground upon which his claim his currently 
being denied.  Accordingly, the Board finds that the VCAA 
applies in the present case.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  

The RO should provide the appellant 
written notification specific to his 
claim of the impact of the notification 
requirements on the claim.  This should 
include notice as to what the evidence 
must show to establish eligibility for VA 
benefits, in the context of the specific 
facts of this case, to include his claim 
of currently experiencing PTSD 
attributable to an in-service sexual 
assault, and to include what the evidence 
must show in the context of the 
appellant's discharge from service under 
other than honorable conditions.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claim.

Generally, specific notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should:  (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim.

In so doing, the RO should ensure 
fulfillment of VA's duties to notify and 
assist him with respect to alternate or 
collateral forms of evidence in light of 
the fact that his service medical records 
have apparently been lost or destroyed; 
and in the context of his claim that he 
currently has PTSD attributable to an in-
service sexual assault.  See Patton v. 
West, 12 Vet. App. 272, 276 (1999).  In 
Patton, the Court pointed out that there 
are special evidentiary development 
procedures for PTSD claims based on 
personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).  More recently, these legal 
principles have been codified at 38 
C.F.R. § 3.304(f)(3).  The RO should 
ensure that there has been full 
compliance with the cited law.

In cases where, as here, VA's attempts to 
obtain service medical records have been 
unsuccessful, VA has a heightened duty to 
assist the veteran in development of his 
claim, to include identifying for the 
veteran the types of alternate or 
collateral sources of evidence that may 
assist in substantiating his claim, such 
as statements from service medical 
personnel and "buddy" certificates or 
affidavits.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  Further, the 
United States Court of Appeals for 
Veterans Claims (Court, CAVC) has held 
that in cases where records once in the 
hands of the government are lost, the 
Board has a heightened obligation to 
explain its findings and conclusions and 
to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss 
in its decision all of the evidence that 
may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

2.  The RO must contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the appellant that may be available.  

The service department should be informed 
that the originals of the service medical 
records were likely lost while in the 
possession of VA in 1997, and that VA is 
therefore now seeking to obtain alternate 
copies of the service medical records.  
If the service department concludes that 
no such copies exist, a statement from 
the service department to this effect 
should be obtained.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  If the RO 
determines that this statutory standard 
has been met in seeking to obtain copies 
of the veteran's service medical records, 
the RO should provide an explanation of 
its efforts to obtain the records and 
explain that this statutory requirement 
has been met.  Otherwise, further efforts 
should be made to obtain the records.  
See 38 U.S.C.A. § 5103A(b)(3).  

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
on appeal.  If any benefit sought remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




